Citation Nr: 1609335	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  A transcript of this hearing is in the record.

In June 2015, the Board, in pertinent part, remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the competent and credible evidence demonstrates that the Veteran's claimed residuals of a TBI are not etiologically related to his in-service head injuries, or any other incident of active duty service.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a May 2008 letter. 

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent VA examinations in April 2008 and November 2015.  

On remand, the Veteran was provided another opportunity to submit private treatment records from the United Neurologic Headache Clinic in support of his claim.  See October 2015 VA correspondence.  A November 2015 Report of General Information reflects that the Veteran said he had submitted records from the clinic in 2006 to 2007.  The Veteran stated that the clinic had purged the records and they were no longer available.  The record does not include any evidence that records from the clinic had been received.  Rather, the record includes documentation that VA had made two attempts to obtain those private treatment records.  See June 2012 VA correspondence.  As such, the Board finds that the RO has substantially complied with its remand directives, and there is no need for another remand.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Service Connection

The Veteran explained that during his active duty service, he experienced head injuries which caused him to experience residual symptoms such as being dazed and confused.  Following service, the Veteran said he had sensitivity to light and noise, headaches, seizures, twitches, and stuttering.  Although the Veteran was not diagnosed with a seizure disorder until after his 2005 motor vehicle accident (MVA), the Veteran testified that he had these symptoms prior to the accident.  As a result, the Veteran argues that his current neurological symptoms are related to the head injuries he sustained during service.  See March 2015 Board hearing transcript.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is competent to report on the onset and frequency of his or her current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service treatment records (STRs) document the Veteran's history of complaints, treatment, and diagnoses for head-related injuries.  Upon enlistment, the Veteran had normal clinical evaluation results.  See November 1986 enlistment examination.  His associated report of medical history did not reflect any neurological problems.  

In March 1989, the Veteran sought emergency room treatment following a report of being hit with a fist to his left forehead and left eye.  He presented with injuries to his face and active bleeding.  An objective evaluation showed that the Veteran was alert and fully oriented and had mild contusions to his left forehead and below his left eye with slight edema.  No lacerations or nose bleeding or tenderness was found; he was neurologically intact.  The Veteran was diagnosed with contusions to the face and forehead.  See March 1989 emergency care treatment record. 

A July 1992 STR reflects that the Veteran reported having fallen in a shower and hitting his ear and right side of his head.  He saw some flashing lights, but had no loss of consciousness.  He had continuous complaints of dizziness.  An objective evaluation showed that the Veteran's right ear, sternocleidomastoid (SCM) muscle, and right temporal region was tender to palpation.  His ears and nose were within normal limits.  Cranial nerves were intact.  

A March 1993 STR documents that the Veteran sought treatment following an injury his nose, two days earlier, when he was hit while playing football.  The assessment was contusion resolved.  

At an April 1995 periodic examination, the Veteran had normal neurologic, ears, and head, face, neck and scalp clinical evaluation results.  

Following his active duty service, the Veteran underwent an April 2003 enlistment examination for the Army National Guard.  He had normal clinical evaluation results.  On his associated report of medical history, the Veteran affirmatively denied having dizziness or fainting spells, frequent or severe headache, head injury, memory loss, or amnesia, seizures, convulsions, epilepsy, or fits, period of unconsciousness or concussion, and loss of memory or amnesia, or neurologic symptoms.  The Veteran reported that he was currently in good health.  

As previously stated, the record does not include any private treatment records from the United Neurologic Headache Clinic that the Veteran said included treatment related to his reported neurological symptoms.  

A June 2007 VA treatment record documents that the Veteran reported, in 2005, being in a MVA, where he was directly hit by another car.  Since his accident, the Veteran reported having seizures.  The VA treating physician noted that the Veteran had diagnoses for seizure disorder, cluster headache, anxiety or depression, and TBI status post MVA near fatality.  

October 2007 and November 2007 VA treatment records document the Veteran's complaints of having seizures on a monthly basis characterized by aura, numbness in the left side of mouth and face, flickering of the eyes, twitching of muscles in the chest, and curling wrists and fingers.  The Veteran said these symptoms occurred prior to losing consciousness.  He also experienced associated bowel or bladder incontinence and tongue biting, aura of tinnitus, and paresthesias in arms and legs.  A November 2007 head CT report showed an unremarkable unenhanced CT of the brain.  

December 2007 VA treatment records document the Veteran's history of seizures following his 2005 MVA.  The Veteran recounted the circumstances of his MVA and subsequent treatment.  Since his MVA, the Veteran said he has had short-term memory problems, migraine headaches, chronic back pain, depression, and seizures.  Following an objective evaluation, a VA neuropsychologist found that the validity of the Veteran's test results were questionable due to his variable behavior.  The pattern of test performance was consistent with a psychiatric disorder.  A December 2007 head CT showed no acute intracranial abnormality.  

January 2008 VA treatment records document that the Veteran reported having forgetfulness, losing track of time, difficulty managing money, migraines, and seizures.  An MRI scan of the Veteran's brain was essentially normal for his age.  

In April 2008, the Veteran underwent a VA brain and spinal cord examination.  The Veteran reported his in-service incidents of injuries sustained to his face and head.  He also recounted the circumstances of his 2005 MVA and subsequent cognitive difficulties, including difficulty with short-term memory, attention, concentration, and information processing.  Upon an objective evaluation, the VA examiner diagnosed the Veteran with a possible postconcussive disorder with postconcussive headaches, subjective cognitive difficulty and mood disorder and a possible seizure disorder, complex partial versus psychogenic.  The VA examiner found that the Veteran had a significant psychiatric symptomatology that made a clear diagnosis of an underlying possible neurologic symptomatology difficult.  No etiological opinion was provided. 

The Veteran was afforded a VA neurological examination in November 2015.  During an interview, the Veteran provided an account of his in-service head and face injuries and related symptoms.  He said that he developed daily headaches during service, which he treated with Tylenol.  He also reported having a dysfluent speech problem.  After his slip and fall during service, the Veteran said he would feel imbalanced and have difficulty maintaining coordination while running.  Currently, the Veteran had daily head pain and migraines three to four times a week.  He also complained of trouble with concentration, difficulty remembering names, ringing in his ears, and depression.  When the Veteran described his 2005 MVA and history of seizures, he asserted that his seizures had begun during service.  

Upon an objective evaluation, including a review of a November 2014 VA neuropsychological evaluation and several radiology reports, the November 2015 VA examiner determined that the Veteran had mild impairment of memory, attention, concentration or executive functions; had mildly impaired judgment; was occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation; had stuttering-like speech; and noted the subjective symptoms of headaches, tinnitus, and hypersensitivity to light and sound.  The VA examiner could not state whether these symptoms were related to a TBI or to another medical cause, such as depression, without resorting to speculation.  

In November 2015, the Veteran was also afforded a VA examination for his headaches.  No new objective findings were made.

Following a review of the Veteran's medical records, the November 2015 VA examiner opined that the Veteran's in-service slip and fall injury had symptoms consistent with a mild TBI at that time.  However, the VA examiner found that none of the claimed residuals of a TBI, including his headaches, could be linked to that slip and fall during service based on the April 2003 report of the Veteran's good health, and the Veteran's denial of any history of passing out, seizures, loss of consciousness, or headaches.   In addition, the VA examiner found that the Veteran's March 1989 facial contusion injuries and March 1993 football facial injury were not consistent with a diagnosis of TBI, but rather represented soft tissue injuries as recorded in the Veteran's STRs.  As no other evidence, other than the Veteran's lay account was available to the examiner regarding his 2005 MVA, the VA examiner explained that he could not link the Veteran's claimed residual symptoms to the 2005 accident without resorting to mere speculation.  

Based on a careful review of the clinical evidence and the subjective complaints, the Board finds that the preponderance of the competent and credible evidence weighs against finding in favor of the Veteran's service connection claim for a TBI.  The evidence demonstrates that the Veteran sustained a mild TBI during active duty service as a result of his slip and fall incident in the shower.  Neither the April 2008 nor November 2015 VA examiner confirmed that the Veteran had current residuals that could be definitively attributed to a TBI.  However, the November 2015 VA examiner did objectively identify several symptoms, including mild impairment or memory, attention and concentration, mildly impaired judgment, occasional disorientation, and headaches.  Nevertheless, the November 2015 VA examiner found that the Veteran's STRs, including by his own report, showed no residuals of his in-service mild TBI.  Accordingly, the November 2015 VA examiner opined that there was no link between the Veteran's current neurological symptoms and his active duty service.  

Finally, the Board finds that the Veteran has not presented any competent and credible evidence that his current claimed residuals of a TBI are etiologically related to his in-service mild TBI.  The Veteran has only provided his lay assertions of a causal connection between his residual symptoms and his in-service injuries.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he has the requisite specialized knowledge to relate his current residual symptomatology to his in-service injury, resulting in a mild TBI.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the Veteran's lay testimony is not competent to address etiology, and thus, offers little probative value.  

In summary, the Veteran is not entitled to service connection for residuals of a TBI, therefore, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals a TBI is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


